992 A.2d 109 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Anthony ABRUE, Petitioner.
No. 607 EAL 2008.
Supreme Court of Pennsylvania.
April 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of April, 2010, the Petition for Allowance of Appeal is GRANTED and the Order of the Superior Court is VACATED, insofar as it disposed of Petitioner's challenge to his judgment of sentence on Confrontation Clause grounds. The case is REMANDED for reconsideration of that issue in light of Commonwealth v. Allshouse, ___ Pa. ___, 985 A.2d 847 (2009). The Petition for Allowance of Appeal is denied in all other respects.